Citation Nr: 1045493	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder and phobia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 
1968 with additional service in the Reserves through October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of 
psychiatric symptoms or a diagnosed psychiatric disorder, or of 
tinnitus.

2.  Specific phobia and tinnitus are currently diagnosed.

3.  The evidence of record relates the Veteran's diagnosed 
specific phobia to his military service.

4.  The evidence of record does not relate the Veteran's tinnitus 
to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for specific phobia have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  September 2007, November 2007, and January 
2008 letters satisfied the duty to notify provisions; an 
additional letter was sent in June 2009.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating in the September 2007 and June 2009 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's 
September 2001 Social Security Administration (SSA) disability 
determination and the medical records considered in making that 
decision, were obtained in July 2009.  38 C.F.R. § 3.159 (c) (2).  
VA examinations were conducted in September 2008; the Veteran has 
not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
Veteran's September 2008 VA audiology examination recorded the 
Veteran's complaints to include the situations in which he 
experienced the most difficulty hearing (noisy or group 
environments), as well as his history of tinnitus.  The Veteran's 
September 2008 VA mental disorders examination completed an 
interview concerning the Veteran's stressful inservice events, a 
history of his mental illness, and review of the claims file to 
include lay statements submitted by friends of the Veteran on his 
behalf.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to 
eliminate the requirement for corroborating evidence of a claimed 
in-service stressor if it is related to a veteran's "fear of 
hostile military or terrorist activity."  75 Fed. Reg. 39,843 
(2010).  The regulatory revision is applicable only to certain 
claims, but the Veteran's appeal, which was appealed to the Board 
before July 13, 2010, but not decided by the Board as of that 
date, is affected by the amended regulation.  Id.  

Although diagnoses of PTSD are of record, they reflect that they 
are based on a November 1991 postservice incident in which the 
Veteran was electrocuted.  Specifically, while operating a crane 
at his mining company job, the Veteran grabbed a steel braided 
hose hydraulic line, and was electrocuted by a charge of 14,000 
watts, as sparks and flames erupted.  December 1991 
neuropsychological testing and a May 1992 private outpatient 
initial neuropsychiatric evaluation diagnosed posttraumatic 
stress disorder and organic mental dysfunction secondary to the 
high voltage accident.  A November 1994 Oregon Workers' 
Compensation Board decision also noted that the Veteran's post-
electrocution injury mental disorders included PTSD, organic 
mental disorder secondary to high voltage accident, and 
depression. 

Additionally, the psychiatric evaluation in which the Veteran's 
claimed inservice stressors alone were considered did not result 
in a PTSD diagnosis.  The September 2008 VA examiner noted that 
the stressor of the Veteran being trapped, or feeling trapped, in 
the boiler room during general quarters does not meet the 
criteria for a PTSD stressor, and found that the Veteran did not 
have PTSD.  Thus, the evidence does not support a diagnosis of 
PTSD based on inservice stressors, and in turn, does not 
substantiate the Veteran's claim for service connection for PTSD. 

However, a PTSD claim cannot be limited to a PTSD diagnosis 
alone, but "must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  To that end, the 
Veteran has also claimed that his psychiatric disorder is a 
phobia related to his service in his ship's boiler room.  
Accordingly, the Board has expanded the issue on appeal, and will 
consider whether service connection may be awarded for an 
alternate acquired psychiatric disorder as instructed by the 
Court in Clemons.

In a July 2007 VA outpatient treatment record, the Veteran 
reported a history of psychiatric symptoms beginning in 1965, 
during service, while on board his ship.  In October 2007 lay 
statements, the Veteran's wife and friends wrote about the mental 
health differences in the Veteran from his entry into service and 
after his first and second tours to Vietnam.  They described him 
as having insomnia, nightmares, and anxiety, especially about 
fires.  In an October 2007 statement, the Veteran reported that 

during General Quarters to maintain water 
tight integrity they would secure the 
hatch and lock you in the boiler room.  
Being locked down in that hole between 2 
boilers I started feeling panic and 
anxiety attackes (sic) - our ship was 
under enemy fire and was hit 2 different 
times - hearing the sounds of gun fire and 
people - knowing I could not get out was 
getting me crazy.  Each time we went to 
general quarters the panic attacks got 
worse and worse.

At the September 2008 VA mental disorders examination, the 
Veteran reported inservice duties working in his ship's boiler 
room and then in damage control.  After service, he worked for a 
mine company as a crane operator, indicating that if the work 
had been below ground, he never could have done it.  He reported 
no current panic attacks, but only because he avoided such 
close-space areas such as elevators, fast food restaurants, or 
small rooms if other people were present.  He also reported that 
the first thing he did each morning was go outside, and that he 
spent part of his day looking outside his house.  The examiner 
noted in describing what terrorized him while he was on the 
ship, the Veteran never mentioned the battle engagements but 
about how he believed he had been locked in the boiler room 
every time general quarters was called.  

In a second interview, the Veteran admitted that while he knew 
he had not actually been locked in the boiler room, he was 
prohibited from opening it in order to maintain the ship's water 
tight integrity.  On this basis, the examiner concluded that it 
was 

much more likely than not that [the 
Veteran] FELT trapped in the boiler room, 
whether or not the hatch was actually 
locked from the outside.  It is credible 
that he would obey the order to maintain 
the water tight integrity of the ship by 
not opening the hatch, because his 
performance ratings in the c-file were 
quite good and actually improved over 
time.

The Veteran's descriptions of his current difficulties with 
being in closed areas, and his strong preference for being 
outside of his home most of the day, led the examiner to 
conclude the Veteran suffered from claustrophobia, formally 
identified by the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders as specific phobia, 
situational type.  According to the examiner, the effect of the 
inservice apprehension of being locked in the boiler room, and 
the denial of the Veteran's request to transfer to a new 
occupational specialty, led to distrust of people that resulted 
in his inability to hold a job for more than a few months at a 
time for many years, only ending when he was able to hide out in 
his crane where he had little contact with people and little 
close supervision.  Although he entered service with no 
psychiatric symptoms or diagnosed disorder, he was 
psychologically damaged in service when he was forced to 
continue to work in the boiler room of the ship.  

The remainder of the record tends to support the examiner's 
conclusion.  The Veteran's statements as to his fears of being 
locked in the boiler room of his ship are considered credible 
evidence of the psychiatric symptomatology he experienced at 
that time, as well as when he was denied an occupational 
specialty transfer.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  His statements were also found credible by 
the examiner, who noted that the Veteran appeared candid and was 
willing to disclose information that might negatively affect his 
disability claim, despite limits in communication abilities 
secondary to cognitive and other impairments he sustained as a 
result of his 1991 electrocution accident.  He also documented 
that the Veteran became visibly upset and spoke passionately 
when he described his fear of being in the ship's boiler room.  
Finally, although there is no evidence of psychiatric symptoms 
or a diagnosed disorder noted in the service treatment records, 
there is also no indication that, at any point, the Veteran 
specifically denied having such a phobia of enclosed spaces.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Because the Veteran's service personnel records reflect that he 
had a different military occupational specialty at separation, 
it is unclear whether such symptoms would have been apparent to 
the service separation examiner.

The record contains lay evidence written by the Veteran 
describing the inservice events after which he experienced 
claustrophobia, service personnel records which confirm his 
military duties in the ship boiler room, and a diagnosis of 
specific phobia which the VA examiner concluded was caused by 
the Veteran's repeated experiences in the boiler room and the 
denial of the Veteran's request for transfer to a different 
occupational specialty.  As the pertinent criteria have been 
met, service connection for specific phobia is warranted.

Tinnitus

The Veteran's service treatment records do not show that the 
Veteran reported tinnitus in service, or was diagnosed with 
tinnitus at any time during service, to include at the December 
1956 service separation examination.  Subsequent to service, at 
the September 2008 VA audiology examination, the Veteran reported 
tinnitus.  He stated that he had significant noise exposure from 
boilers in the military and from numerous jobs he had as a 
civilian.  He worked in construction building among other things, 
a bar-restaurant, in the oil fields, and used power tools at 
home.  He is also a hunter, and shoots both pistols and rifles.  
The tinnitus was reported as being bilateral and persistent, but 
the Veteran did not indicate the date or circumstance of onset.

Tinnitus is unique in the sense that it is readily observable by 
lay persons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
As such, a claimant's lay statements that he or she experiences 
tinnitus are often sufficient evidence of a current diagnosis.  
Id.  However, a positive nexus does not exist between the 
Veteran's military service and his tinnitus.  Davidson, 581 F.3d 
at 1317-18.  

The September 2008 VA examiner concluded that the Veteran's 
tinnitus was less likely as not caused by or a result of noise 
exposure during service.  In providing a rationale, the examiner 
noted that Veteran's hearing was impaired on entry into the 
service at age seventeen, probably from hunting, and that he 
continued to hunt, shoot, and work with power tools in 
construction most of his postservice life.  

The VA examiner's conclusion that the Veteran's tinnitus was 
likely caused by noise exposure from sources outside his military 
service is further supported by the evidence of record.  The 
Veteran did not report tinnitus at the November 1994 VA 
examination, or in any of the private treatment records 
pertaining to his 1991 electrocution accident or his recovery 
therefrom.  He has also not asserted that he experienced tinnitus 
in service, only that he had it at the time of his July 2007 
claim, almost 40 years after his service separation; his 
arguments with respect to his tinnitus claim, to include his 
November 2008 notice of disagreement and his June 2009 
substantive appeal, also did not include an assertion that he had 
experienced tinnitus since service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  While he has argued that his inservice 
noise exposure from working in a ship boiler room was more than 
sufficient from which to cause his tinnitus, his arguments that 
his preservice and postservice noise exposure was insufficient 
are not probative evidence in favor of his claim.  Indeed, these 
are determinations which must be made by medical professionals.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for specific phobia is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for tinnitus is denied.


REMAND

Service connection may be granted for sensorineural hearing loss 
if it manifests in service or manifests to a compensable degree 
within one year of service separation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Service connection for hearing loss 
can also be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

At the November 1964 enlistment examination, puretone thresholds 
were as follows; these numbers have been converted from American 
Standards Association (ASA) units to International Standards 
Organization (ISO)-American National Standards Institute (ANSI) 
units:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
5
LEFT
15
5
20
30
40

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).  The November 1964 enlistment examination 
audiometric testing, documented above, shows that left ear 
hearing loss for VA purposes, and decreased right ear hearing 
acuity, existed on service entrance.  Mild to profound 
sensorineural hearing impairment, which meets VA's criteria for a 
hearing loss disability, was also diagnosed in both ears at the 
September 2008 VA examination.  

The September 2008 VA examiner concluded that the Veteran's 
hearing impairment was less likely as not caused by or a result 
of noise exposure during service, because the Veteran had both 
inservice and significant postservice occupational and 
recreational noise exposure that, combined, had a significantly 
longer duration than the Veteran's four years of military 
service.  Therefore, the examiner stated, it was doubtful that 
the "magnitude" of hearing impairment shown on VA examination 
was from his four-year military experience.  

The Board rejects this opinion, because it does not consider 
whether that the inservice noise exposure contributed to the 
Veteran's current overall hearing loss.  Indeed, even if most of 
the hearing loss came from pre- and postservice noise exposure, 
it must be determined whether the Veteran's inservice noise 
exposure caused or contributed to his currently diagnosed hearing 
loss.  Because the Board is prohibited from making conclusions 
based on its own medical judgment, remand is required.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)

Accordingly, the issue of entitlement to service connection for 
bilateral hearing loss is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature and etiology 
of any hearing loss found.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, must be 
numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list.

Following a review of the service and 
postservice medical records, the examiner 
must state whether the Veteran's current 
hearing loss, in whole or in part, 
constitutes aggravation of the preexisting 
hearing loss noted at the November 1964 
service entrance examination.  In other 
words, although the Veteran clearly had 
less than normal hearing acuity on service 
entrance, the examiner must determine 
whether the Veteran's inservice noise 
exposure caused or contributed to his 
currently diagnosed hearing loss.  

Information contained in the Veteran's 
service personnel records, including his 
military occupational specialty, the 
objective medical findings in the service 
medical records, the previous VA 
audiological evaluations currently of 
record, the Veteran's history of any 
inservice and postservice noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.

A complete rationale must be provided for 
any opinion expressed, citing to clinical 
findings and/or claims file documents, as 
appropriate.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	




This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



 Department of Veterans Affairs


